Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE SPECIFICATION:
Para 0001, line 2, after “2018” insert --, now U.S. Patent No. 10,888,393, --.
Para 0058, line 10, change “74” to – 174 --.
Para 0060, lines 10 and 11, change “74” to – 174 --.
Para 0061, line 2, change ‘74” to – 174 --.
Para 0062, lines 10,11 and 14, change “74” to – 174 --.
Pare 0074, line 7, change “402” to – 400 --.
Para 0079, line 3, change “404” to – 406 --.
Para 0083, line 8, change “free” (*1st) to – fixed --.
Para 0084, line 6, change “404” to – 406 --.
Remarks: The parent status was updated.  The specification changes made in the response were non-compliant.  Although such is permitted in examiner amendments, changes made by applicant should be made by substitute paragraph(s).  Note that in view of the fact that claim 1 is generic, all of the dependent claims (including those indicated as withdrawn) thereon are allowed as well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK SPISICH whose telephone number is (571)272-1278.  The examiner can normally be reached on M-Th 5:30-3:00, Fri 5:30-2:00 (alternate Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARK SPISICH/Primary Examiner, Art Unit 3723